Review by certiorari of a determination of the State Tax Commission which confirmed an assessment of retail sales taxes and penalties against relator for the period of May 1, 1933, to June 30, 1934. Relator, an Ohio corporation, by a written contract employed New York merchants as its sales agents to sell its merchandise. The merchandise was sold by such sales agents within this State after having been shipped in from Ohio. Relator retained title to the merchandise until the sale by the agent and all moneys received from the sales at ah times belonged to the relator. It was urged that the transactions were in interstate commerce and, therefore, the State’s sales tax might not be imposed thereon. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.